EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Lithia Motors, Inc.: We consent to the incorporation by reference in the registration statement (Nos. 333-190192, 333-43593, 333-69169, 333-156410, 333-39092, 333-61802, 333-106686, 333-116839, 333-116840, 333-135350, 333-161590 and 333-168737) on Forms S-8 and registration statement (No. 333-182913) on Form S-3 of Lithia Motors, Inc. of our reports dated March 2, 2015, with respect to the Consolidated Balance Sheets of Lithia Motors, Inc. and subsidiaries as of December 31, 2014 and 2013, and the related Consolidated Statements of Operations, Comprehensive Income, Changes in Stockholders’ Equity and Cash Flows for each of the years in the three-year period ended December 31, 2014, and the effectiveness of internal control over financial reporting as of December 31, 2014, which reports appear in the December 31, 2014 annual report on Form 10-K of Lithia Motors, Inc. Our report on the effectiveness of internal control over financial reporting as of December 31, 2014 contains an explanatory paragraph that states that the gross percentage of total assets and revenue from 35 acquisitions excluded from management’s assessment of the effectiveness of internal control over financial reporting as of and for the year ended December 31, 2014 is approximately 22% and 14% of Lithia Motors, Inc.'s consolidated total assets and revenues, respectively. Our audit of internal control over financial reporting also excluded an evaluation of the internal control over financial reporting of these 35 acquisitions. Our report refers to a change to the Company’s method for reporting discontinued operations. /s/ KPMG LLP Portland, Oregon
